BANKS, Justice,
dissenting:
¶ 21. Because the majority relies on King v. City of Jackson, 667 So.2d 1315 (Miss.1995) to grant summary in favor of the City, I dissent. I believe the majority’s decision stretches King, in which I dissented, and I would reiterate my dissent in the present decision.
¶ 22. In King, this Court concluded that the City’s failure to warn of a dangerous condition was a governmental function, wrongly relying on the fact that installation of a traffic control device is a matter of governmental discretion. See Wall v. City of Gulfport, 252 So.2d 891 (Miss.1971). However, both King and the present case, which deals with the construction of a guardrail between the street and a drainage ditch, involve not traffic control but dangerous conditions for which proper precautions must be taken to prevent harm. The design, construction, and maintenance of streets and ditches are clearly proprietary functions. See Thomas v. Hilburn, 654 So.2d 898 (Miss.1995).
¶ 23. King was wrongly decided, and in my view, the present case exacerbates King. Therefore, I respectfully dissent.
SULLIVAN, P.J., joins this opinion.
McRAE, J., joins in part.